In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate the mother’s parental rights on the ground of mental illness, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family *462Court, Queens County (Hunt, J.), dated July 8, 2003, as, after a fact-finding hearing, found that she is presently and for the foreseeable future unable, by reason of her mental illness, to provide proper and adequate care for the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioning agency established by clear and convincing evidence that the mother, who was diagnosed with a schizoaffective disorder, bipolar type, is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b [4] [c]; Matter of Karan Ann B., 293 AD2d 673 [2002]). Accordingly, the Family Court properly terminated the mother’s parental rights (see Matter of Michelle H., 228 AD2d 440 [1996]; Matter of Sunja S., 175 AD2d 132 [1991]; Matter of Denise Emily K., 154 AD2d 596 [1989]; Matter of Edward R., 123 AD2d 866 [1986]). Altman, J.E, H. Miller, Townes and Fisher, JJ., concur.